IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Appeal by Grande Land, L.P. from         :
the Decisions of the North Manheim       :
Township Zoning Hearing Board            :
Dated June 28, 2016                      :   No. 228 C.D. 2017
                                         :   Argued: October 17, 2017
                                         :
Appeal of: Grande Land, L.P.             :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE MICHAEL H. WOJCIK, Judge
        HONORABLE DAN PELLEGRINI, Senior Judge


OPINION BY JUDGE BROBSON                     FILED: November 17, 2017


            Grande Land, L.P. (Grande Land) appeals from an order of the Court
of Common Pleas of Schuylkill County (trial court), dated February 1, 2017. The
trial court affirmed the decision of the North Manheim Township Zoning Hearing
Board (ZHB), denying Grande Land’s application for a special exception
(Application). For the reasons set forth below, we affirm.
            Grande Land is the owner of a 12.9-acre parcel of land (Property)
located in North Manheim Township (Township), Schuylkill County. The Property
is contained within the Chestnut Hill Subdivision. Adjacent to the Property are two
additional parcels of land: (1) Common Area A, which is comprised of 7.1 acres;
and (2) Common Area B, which is comprised of 4.3 acres (Common Area A and
Common Area B are hereinafter collectively referred to as “Adjacent Parcels”). The
Property is zoned R-2 Medium Density Residential (R-2). Section 403.3 of the
North Manheim Township Zoning Ordinance (Ordinance) permits townhouse and
multi-family dwelling units in an R-2 zoning district by special exception in
accordance with Section 504 of the Ordinance. On March 3, 2016, Grande Land
filed its Application with the ZHB, seeking a special exception to construct an
apartment complex containing seventy-two multi-family apartment units on the
Property.   The ZHB conducted a meeting on Grande Land’s Application on
May 23, 2016.
             At the meeting, Grande Land presented the testimony of Stephen
Bensinger (Bensinger), a professional land surveyor. (Reproduced Record (R.R.)
at 93a.) Bensinger testified regarding the details of Grande Land’s Application and
the proposed development’s compliance with the Ordinance’s requirements
governing special exceptions for multi-family dwellings in an R-2 zoning district.
Bensinger stated that the proposed plan (Site Plan) includes eight buildings, which
will collectively contain seventy-two, two-bedroom apartments, each ranging
from 900 to 1,000 square feet. (Id. at 60a, 95a-96a.) Bensinger stated further that
public water and sewer are available for the Property and there is an existing sanitary
sewer pump station located on the Property. (Id. at 96a, 98a.) He explained that he
had received a letter from the Borough of Schuylkill Haven, indicating that water is
available for the Property. (Id. at 63a, 98a.) He explained further that the Planning
Module for Land Development (Planning Module) is approved by the Pennsylvania
Department of Environmental Protection (DEP) and indicates that sanitary sewer
service is also available for the Property. (Id. at 64a-67a, 98a.) Bensinger testified
that after development, 25.5 percent of the Property would remain open space and
would not include front, side, or rear yards. (Id. at 99a.) He also testified that
thirty-five percent of the total area developed would be set aside for noncommercial
open space and that the proposed development of the Property complies with all of
the requirements and exclusions relative to common open space areas.


                                          2
(Id. at 104a-06a.) When questioned by the ZHB about whether detention basins
were included in the open space calculations, the following exchange took place:
              [ZHB]: Wait. I want to question.
              In your open space calculations, did you include the
              detention pond as open space. [sic]
              [Bensinger]: They were all calculated per the [O]rdinance,
              and they were all just for the 12.9-acre tract of land[, the
              Property].
              [ZHB]: Well, that didn’t answer my question. Was the
              pond area considered open space? [T]he detention basin.
              [Bensinger]: I don’t recollect the [O]rdinance per se.
              Whatever the [O]rdinance required is what we did.
              [Counsel for Grande Land]: Well, the [O]rdinance says
              you exempt out.
              [Bensinger]: Then we exempted it out.
(Id. at 125a-26a.) Bensinger explained further that while Grande Land agreed to
assume responsibility for the maintenance of the Adjacent Parcels at the request of
the Township, the Adjacent Parcels do not have anything to do with the Property and
were not needed to satisfy the dimensional and bulk requirements of the Ordinance.
(Id. at 106a-07a.)
              Grande Land also presented the testimony of Fred Grande (Grande).1
Grande testified regarding Grande Land’s ownership of the Property, the business
structure of Grande Land, and the authorization obtained from Grande Land’s
general partner to file the Application and appear on Grande Land’s behalf.
(Id. at 116a.) Grande also testified that Grande Land has agreed to maintain the
Adjacent Parcels at the Township’s request, even though the Adjacent Parcels are
not Grande Land’s responsibility. (Id. at 117a.) When asked what Grande Land will


       1
         Following the testimony of Grande Land’s witnesses, the ZHB opened the meeting up to
public comment. (R.R. at 119a, 138a-75a.)
                                             3
be doing with the Adjacent Parcels, Grande explained: “Well, we’re going to –
we’re going to maintain, cut the grass and stuff and, you know, put it together with
apartments. When we are cutting the grass for the apartments and stuff, it’s going
to be the same way.” (Id.)
               On June 28, 2016, the ZHB rendered its decision, denying Grande
Land’s Application.2 In so doing, the ZHB made the following relevant findings of
fact:
               16. Ordinance 504.2[3] requires that the proposed
               development shall be served by public water supply and
               sewage disposal systems approved by [DEP].
               ....
               18. Exhibit A-6 is entitled “Planning Module for Land
               Development.”
               19. Exhibit A-6 is undated, but was prepared on behalf
               of XAR Developers Inc., a prior property owner and
               original developer of Chestnut Hill Subdivision.
               20. Exhibit A-6 states that public sewage was proposed
               for the project. However, at the time this document was
               created, [Grande Land’s] proposed 72-unit apartment
               development was neither in existence nor specifically
               planned.
               21. XAR Developers conveyed the parcel to [Grande
               Land] in February 2004.


        2
          The ZHB held a second meeting on June 28, 2016. (R.R. at 26a.) The purpose of the
meeting was to consider and rule upon Grande Land’s Application. (Id.) After announcing its
decision at the June 28, 2016 meeting, the ZHB also issued written notice of its decision. (Id.)
Thereafter, on July 1, 2016, the ZHB issued findings of fact and conclusions of law in support of
its June 28, 2016 decision. All further references to the ZHB’s decision shall be considered to be
references to the ZHB’s July 1, 2016 findings of fact and conclusions of law.
        Section 504.2 of the Ordinance provides: “The proposed development shall be served by
        3

public water supply and sewage disposal systems approved by [DEP].”



                                                4
                22. Exhibit A-6 is the only evidence presented by
                [Grande Land] to support the sewage disposal requirement
                of Ordinance 504.2.
                23. Exhibit A-6 does not contain any reference to [DEP]
                approval being granted.
                ....
                31. The minimum open space requirement is
                [twenty-five] percent, which does not include front, side
                and rear yards of individual buildings.[4]
                32. The open space calculations in this project do not
                include the front, side and rear yards of individual
                buildings.
                33. Testimony from the witness is that the open space
                being provided is 25.5 percent, which exceeds the
                minimum requirement by 0.5 percent.
                ....
                36. Ordinance 504.4(a) requires that [the] maximum
                length of a multi[-]family building shall be 128 feet. No
                testimony or evidence was provided to establish the length
                of any proposed multi-family building.
                ....
                51. Ordinance 504.4(j)[5] requires a minimum of
                [twenty-five] percent of the total development to be

       4
         The twenty-five percent minimum open space requirement is set forth in Section 504.3
of the Ordinance.
       5
           Section 504.4(j) of the Ordinance provides:
       No less than twenty [sic] percent (25%) of the total area of the development shall
       be permanently set aside for non-commercial common open space purposes, such
       as parks, recreation or conservation of natural features. The common open space
       areas shall be suitable for the designated purpose and contain no slopes greater
       than 20%, basins, structures, or parking facility except as related to and incidental
       to open space uses. Common open space areas may be reserved for private use or
       dedicated to the Township, if acceptable to the Township. For land which is not
       dedicated to the Township, a written agreement satisfactory to and approved by the
       Township shall be made for the perpetual preservation and maintenance.



                                                 5
               permanently set aside for common open space purposes,
               and that these open space areas shall be suitable for the
               designated purpose and contain no slopes greater than
               [twenty] percent, basins, structures or parking facility
               except as related to and incidental to the open space uses.
               52. Testimony from [Grande Land’s] witness is that the
               open space being provided is approximately [thirty-five]
               percent. In addition to the 12.9[-]acre portion of the parcel
               that is being developed, [Grande Land’s] parcel also
               contains 7.1 acres north of Stoney Run Road, and another
               portion east of Cross Creek Road.
               53. The open space areas designated on [Grande
               Land’s] Exhibit A-3 depicts [sic] two (2) existing
               detention basins and a wetlands area in the open space area
               of the 12.9[-]acre tract.
               54. On this same exhibit, the plan indicates that
               the 7.1[-]acre open space area to the north of Stoney Run
               Road includes at least three (3) existing detention basins.
               55. [Grande Land’s] Exhibit A-8 is an original
               development plan from the prior owners and developers,
               XAR Developers, Inc., which indicates elevation contours
               of the entire development, including the 7.1[-]acre portion
               to be set aside as common open space area. Based on the
               depiction on Exhibit 8 [sic], this open space appears to be
               at an extreme slope in elevation. There has been no
               testimony presented that this slope does not exceed
               [twenty] percent.
               56. Testimony from [Grande Land’s] witness Stephen
               Bensinger was equivocal as to whether the detention
               basins were considered in calculating the common open
               space requirements.
(ZHB Decision at 3-6 (footnotes added).) Based on those findings of fact, the ZHB
made the following relevant conclusions of law:


        Section 504.4(j) of the Ordinance is inconsistent regarding whether a minimum of twenty
percent or twenty-five percent non-commercial common open space is required, however, the
parties appear to take the position that twenty-five percent is required. As a result, we will analyze
Section 504.4(j) of the Ordinance as if it requires at least twenty-five percent non-commercial
common open space.
                                                  6
            5.     The [ZHB] finds that [Grande Land] has not
            satisfied the requirements of Ordinance 504.2.
            Specifically, the only evidence submitted regarding a
            sewage disposal system approved by [DEP] are the
            documents submitted as Exhibit A-6, entitled “Planning
            Module for Land Development.” This is a document
            apparently prepared by prior owners of the [P]roperty,
            XAR Developers[,] at some time prior to 2004, and only
            addressed single family lots, not a multi[-]family structure
            or development. Further, the evidence of record does not
            confirm that [DEP’s] approval has been obtained for
            sewage disposal for this additional capacity required by
            the proposed multi[-]family development.
            6.     The [ZHB] finds that [Grande Land] has satisfied
            the area and bulk requirements of Ordinance 504.3, with
            the exception of 504.3(g), open space requirement,
            discussed in conclusion No. 10, below.
            ....
            9.     The [ZHB] finds that [Grande Land] has failed to
            satisfy the requirements of Ordinance 504.4(a). No
            evidence has been presented that the maximum length of
            any multi[-]family building does not exceed 128 feet.
            10. The [ZHB] finds that [Grande Land] has failed to
            satisfy the requirements of Ordinance 504.4(j).
            Specifically, the common open space areas in
            the 12.9-acre portion of the parcel include detention basins
            and a sizable wetlands area. An additional 7.1-acre
            portion of the parcel designated as a common open space
            area also contains at least three detention basins, and is on
            a slope greater than [twenty] percent, all in violation
            of 504.4(j) and 504.3(g).
(ZHB Decision at 6-7.)
            Grande Land appealed the ZHB’s decision to the trial court, and the
trial court granted intervenor status to Barry Idell, Jack Furman, Walter Vernitsky,




                                         7
and Philip Bradtmiller (Intervenors) based upon the stipulations of the parties.6
Subsequently, on February 1, 2017, the trial court issued a decision, denying Grande
Land’s appeal.
               On appeal to this Court,7 Grande Land argues that the ZHB and the trial
court abused their discretion and committed errors of law by denying its Application
and, in so doing: (1) concluding that Grande Land failed to meet the sewage disposal
system requirement set forth in Section 504.2 of the Ordinance; (2) concluding that
Grande Land failed to meet the requirement set forth in Section 504.4(a) of the
Ordinance regarding the maximum length for a multi-family building; and
(3) concluding that Grande Land failed to meet the open space requirement set forth
in Section 504.4(j) of the Ordinance.
               First, we address Grande Land’s argument that the ZHB and the trial
court abused their discretion and committed errors of law by concluding that Grande
Land failed to meet the sewage disposal system requirement set forth in
Section 504.2 of the Ordinance. More specifically, Grande Land argues that it
satisfied the requirements of Section 504.2 of the Ordinance by establishing through
its Application and Bensinger’s testimony that public sewer would be used for the
development of the Property. Grande Land argues further that Section 504.2 of the
Ordinance only requires that it establish that its proposed type of sewage disposal


       6
         North Manheim Township also intervened before the trial court as of right pursuant to
Section 1004-A of the Pennsylvania Municipalities Planning Code, Act of July 31, 1968, P.L. 805,
added by the Act of December 21, 1988, P.L. 1329, 53 P.S. § 11004-A.
       7
          “Where a trial court takes no additional evidence in an appeal from a decision of the
[ZHB], this Court is limited to considering whether the [ZHB] erred as a matter of law or abused
its discretion.” German v. Zoning Bd. of Adjustment, 41 A.3d 947, 949 n.1 (Pa. Cmwlth. 2012).
“A [ZHB] abuses its discretion if its findings are not supported by substantial evidence.” Arter v.
Phila. Zoning Bd. of Adjustment, 916 A.2d 1222, 1226 n.9 (Pa. Cmwlth.), appeal denied,
934 A.2d 75 (Pa. 2007).
                                                8
system would be acceptable to DEP, not that DEP had approved a specific sewage
disposal system for the Property, and, therefore, the ZHB should have granted its
Application with a condition that it obtain DEP’s approval. Grande Land also argues
that even though it was not required to do so, it entered the Planning Module into
evidence, which establishes that it is able to provide a sewage disposal system for
the Property.
             In response, the ZHB argues that Grande Land failed to satisfy the
requirements of Section 504.2 of the Ordinance because the Planning Module is
outdated and does not indicate that any calculations were performed based on the
sanitary demand for multi-family structures at the Property or that DEP had
approved the proposed sewage disposal system set forth therein.           Similarly,
Intervenors argue that Grande Land failed to satisfy the requirements of
Section 504.2 of the Ordinance because Grande Land failed to establish DEP’s
approval for its sewage disposal system as a condition precedent to its Application.
More specifically, Intervenors argue that while Bensinger may have testified that
public sewer is a method that is generally acceptable to DEP, Bensinger’s testimony
was insufficient to establish that public sewer was appropriate or feasible for the
development of the Property—i.e., “that actual sewer service could be provided to
the [seventy-two] multi-family units.” (Intervenors’ Br. at 27.) Intervenors argue
further that the documents relied upon by Grande Land to buttress Bensinger’s
testimony—i.e., the Planning Module, the project narrative, and the Site Plan—do
not assist Grande Land in establishing that a DEP-approved sewage disposal system
is available for its proposed development of the Property.
             Section 504.2 of the Ordinance requires that an applicant seeking a
special exception for multi-family dwelling units in an R-2 zoning district establish


                                         9
that the property will be served by “sewage disposal systems approved by [DEP].”
Before we can determine whether the ZHB and trial court abused their discretion
and committed errors of law in concluding that Grande Land failed to satisfy the
sewage disposal requirements of Section 504.2 of the Ordinance, we must first
determine what it means for a sewage disposal system to be “approved by DEP” in
the context of an application for special exception.           Our prior decision in
In re Drumore Crossings, L.P., 984 A.2d 589 (Pa. Cmwlth. 2009), appeal denied,
4 A.3d 1054 (Pa. 2010), is instructive on this issue.
             In Drumore Crossings, the zoning ordinance required that a conditional
use applicant demonstrate that the property will use an “approved means” of sewage
disposal. Drumore Crossings, 984 A.2d at 596. In order to satisfy this requirement,
the applicant presented expert testimony regarding three types of on-site treatment
plants that used drip irrigation. Id. at 592. The applicant’s expert testified that each
of the three systems were feasible for the property and have been approved by DEP.
Id. The applicant’s expert also testified that “one of the three systems would be
selected at the time of construction and in accordance with directives of DEP, which
had responsibility for permitting on-site sewage treatment plants.” Id. Based on this
evidence, the hearing officer denied the conditional use application, concluding,
inter alia, that the applicant failed to comply with the zoning ordinance because the
applicant did not present any evidence that an approved means of sewage disposal
would be used at the property. Id. at 593. The trial court affirmed the hearing
officer’s denial of the conditional use application. Id. at 594. On appeal to this
Court, we concluded that the applicant “presented uncontroverted testimony that an
on-site mechanical treatment plant using drip irrigation was a method regularly
approved by DEP[, which] is all it was required to do under” the zoning ordinance.


                                          10
Id. at 596. In so doing, we noted that “[a]n applicant cannot be required to provide
specific engineering design details of its proposed development at the conditional
use stage[,]” and “it is the province of DEP, not a township, to issue a permit to a
sewage treatment plant.” Id.
            Section 504.2 of the Ordinance, which provides that “[t]he proposed
development shall be served by . . . sewage disposal systems approved by DEP,”
does not set forth any specific requirements that must be established. Had the
Township desired an applicant to establish specific details of its proposed sanitary
sewage disposal system, it could have included such a requirement in the Ordinance.
Applying our holding in Drumore Crossings to the facts of this case, we must
conclude that the bare minimum requirement established by Section 504.2 of the
Ordinance only required Grande Land to represent that it would employ a sewage
disposal system that is regularly approved by DEP. Grande Land did not need to
prove the feasibility of its proposed sewage disposal system to the ZHB. Instead,
Grande Land will address those details at a later point in time through the approval
process with DEP. Thus, Grande Land’s Application, which attached a copy of the
Planning Module indicating that the Property would be served by public sewer, a
method that has obviously been approved by DEP, and Bensinger’s testimony that
public sewer was available for the Property was sufficient for purposes of ZHB
approval. For these reasons, we must conclude that the ZHB and the trial court
committed errors of law by concluding that Grande Land failed to meet the sewage
disposal requirements set forth in Section 504.2 of the Ordinance.
            Next, we address Grande Land’s argument that the ZHB and the trial
court abused their discretion and committed errors of law by concluding that Grande
Land failed to meet the requirement set forth in Section 504.4(a) of the Ordinance


                                        11
regarding the maximum length for a multi-family building. More specifically,
Grande Land argues that the Site Plan, which was attached to its Application and
admitted into evidence as Exhibit A-3, and the Lighting Plan, which was attached to
its Application and admitted into evidence as Exhibit A-9, specifically set forth the
dimensions of the eight apartment buildings that it proposes to build on the Property
and that none of those buildings exceed the 128 feet maximum length requirement.
In response, the ZHB argues that Grande Land failed to meet its burden of proof
under Section 504.4(a) of the Ordinance because: (1) Grande Land did not offer any
testimony regarding the length of its proposed multi-family buildings; and (2) the
testimony presented by Grande Land “did not reference any addendum to the
[A]pplication [or] the [S]ite [P]lan which was entered as Exhibit A-3.”
(ZHB’s Br. at 10.) The ZHB argues further that the burden is not on the ZHB to
search the record for evidence to support Grande Land’s Application. Similarly,
Intervenors argue that Grande Land had the burden of “alerting the [ZHB] to the
relevant evidence” establishing the dimensions of the proposed multi-family
buildings, which it failed to do, and, therefore, Grande Land “cannot complain that
the [ZHB] committed an error of law or an abuse of discretion.” (Intervenors’ Br.
at 33-34.) Intervenors argue further that the Site Plan and Lighting Plan do nothing
more than establish proposed building dimensions and “[t]here is nothing in the
record stating that the dimensions were not subject to change[] or that there was a
maximum building length limitation being imposed.” (Intervenors’ Br. at 34.)
             While it may not have been apparent to the ZHB at the time that it
rendered its decision, it is evident to this Court that Grande Land’s Application
contained exhibits—namely Exhibits A-3 (the Site Plan) and A-9 (the Lighting
Plan)—establishing that its proposed multi-family buildings would not


                                         12
exceed 128 feet in length. Grande Land not only attached those exhibits to its’
Application, but Grande Land also admitted them into evidence at the hearing before
the ZHB. A cursory review of those exhibits establishes that none of the eight
buildings that Grande Land proposes to build on the Property exceed the 128 feet
maximum length requirement set forth in Section 504.4(a) of the Ordinance. The
ZHB and Intervenors would like this Court to adopt the trial court’s reasoning that
the ZHB is not required to search through exhibits to determine whether a litigant
has presented sufficient evidence to sustain its burden of proof. The relevant exhibits
were attached to Grande Land’s Application, and we simply cannot set precedent
that could relieve a zoning hearing board from reviewing the very document upon
which it rendered its decision. In addition, Intervenors’ argument that Grande Land
did not present any evidence to establish that the proposed building dimensions were
not subject to change is without merit. In the event that the ZHB grants a special
exception, Grande Land would be required to develop the Property as approved by
the ZHB and in accordance with the Ordinance and, thus, could not exceed the
maximum length requirement for multi-family buildings. As a result, we must
conclude that the ZHB and the trial court committed errors of law and abused their
discretion by concluding that Grande Land failed to meet the requirement set forth
in Section 504.4(a) of the Ordinance regarding the maximum length for a
multi-family building.
             Lastly, we address Grande Land’s argument that the ZHB and the trial
court abused their discretion and committed errors of law by concluding that Grande
Land failed to meet the open space requirement set forth in Section 504.4(j) of the
Ordinance. More specifically, Grande Land argues that it presented evidence and
testimony that it met the open space requirement using only the Property, and,


                                          13
therefore, the ZHB had no basis to deny its Application based upon findings related
to the Adjacent Parcels. Grande Land argues further that there also was no basis for
the ZHB to deny its Application based on the inclusion of wetland areas in the open
space calculation because Section 504.4(j) of the Ordinance does not provide that
wetland areas are to be excluded therefrom. Grande Land also argues that there is
no doubt that the Township will approve a written agreement for the perpetual
preservation and maintenance of the undedicated open space because the Township
has requested that Grande Land assume responsibility for the Adjacent Parcels.
              In response, the ZHB argues that Grande Land failed to satisfy the
requirements of Section 504.4(j), because Section 504.4(j) of the Ordinance
“specifically states that sloped areas greater than [twenty] percent and basins are not
to be part of common-use areas, regardless of whether these areas are exempted from
calculating [the] percentage of [open space] coverage,” and Grande Land did not
offer any testimony to describe whether the slope located in Common Area A is
greater than twenty percent and Grande Land’s exhibits clearly demonstrate that
there are detention basins located on both the Property and Common Area A.
(ZHB’s Br. at 15.) The ZHB argues further that the Adjacent Parcels, including
Common Area A, must be included in Grande Land’s open space calculations
because the Adjacent Parcels were depicted as part of the entire parcel owned by
Grande Land on Exhibit A-38 and, thus, are owned by Grande Land. Intervenors
argue that Grande Land has failed to meet its burden of proof under Section 504.4(j)
of the Ordinance because the record contains “only scant, limited testimony
regarding compliance with the open space requirement, which amounted to nothing

       8
          In its brief, the ZHB references Exhibit A-7, as evidence that the Adjacent Parcels are
part of the entire parcel owned by Grande Land. Upon review of the certified and reproduced
records, it appears that the ZHB intended to reference Exhibit A-3, not Exhibit A-7.

                                               14
more than unsupported, conclusory statements that were completely untethered from
any record facts.” (Intervenors’ Br. at 36.) Intervenors argue further that Grande
Land did not present any testimony or evidence that Grande Land was dedicating
the open space to the Township or that the Township had approved a written
agreement for the perpetual preservation and maintenance of the undedicated open
space as required by Section 504.4(j) of the Ordinance.
               Here, the ZHB found that Bensinger’s testimony was equivocal
regarding whether the detention basins were considered in calculating the common
open space requirements of the Ordinance.9                  In essence, the ZHB found that
Bensinger’s conclusory statement that the open space calculations met the
requirements of the Ordinance was not supported by substantial evidence. We agree.
When questioned by the ZHB about the open space calculations, Bensinger could
not recall the specific requirements of the Ordinance or whether the detention basins
were included as open space in the calculations. Grande Land has also not directed
us to, nor can we find, any place in the record where the open space calculations are
explained with any detail. For these reasons, we cannot conclude that the ZHB and
the trial court abused their discretion or committed errors of law by concluding that
Grande Land failed to meet the open space requirement set forth in Section 504.4(j)
of the Ordinance.
               Because the ZHB and the trial court did not abuse their discretion or
commit errors of law by concluding that Grande Land failed to meet the open space
requirement set forth in Section 504.4(j) of the Ordinance, the trial court did not err



       9
         Because there is a detention basin located on the Property in addition to the three detention
basins located in Common Area A, we need not consider whether the ZHB improperly considered
findings related to the Adjacent Parcels in denying Grande Land’s Application.
                                                 15
in affirming the ZHB’s denial of Grande Land’s Application. Accordingly, we
affirm the trial court’s order.




                                  P. KEVIN BROBSON, Judge




                                        16
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Appeal by Grande Land, L.P. from      :
the Decisions of the North Manheim    :
Township Zoning Hearing Board         :
Dated June 28, 2016                   :   No. 228 C.D. 2017
                                      :
                                      :
Appeal of: Grande Land, L.P.          :



                                  ORDER


            AND NOW, this 17th day of November, 2017, the order of the Court of
Common Pleas of Schuylkill County is hereby AFFIRMED.




                               P. KEVIN BROBSON, Judge